Citation Nr: 1430590	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable rating for a fracture of the right radius.

2.  Entitlement to a compensable rating for a fracture of the right fifth metacarpal.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

5.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer.
8.  Entitlement to service connection for incontinence as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA Regional Office (RO) in White River Junction, Vermont.  

In September 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the new and material evidence issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  
For the reasons set forth in the findings of act, the Board is reopening the previously denied claim of service connection for a right shoulder disorder.  The underlying service connection claim, as well as the issues of service connection for Parkinson's disease, prostate cancer, erectile dysfunction, and incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for compensable ratings for fractures of the right radius and right fifth metacarpal.

2.  By an unappealed November 1980 rating decision, the RO denied service connection for a left shoulder disorder on the basis that there was no relationship to his military service.  

3.  Evidence received after the November 1980 denial, particularly the October 2012 positive medical opinions from J.M., M.D. and C.M., M.D., relates to unestablished facts necessary to substantiate the claim of service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the underlying claim.

4.  The Veteran's service treatment records (STRs) show that he dislocated his left shoulder in September 1973.

5.  The evidence of record, particularly the October 2012 letters from Drs. C.M. and J.M., show that the Veteran has left shoulder arthritis, which is at least as likely as not related to his in-service dislocation.

6.  By an unappealed December 1991 administrative decision, the RO denied the Veteran's petition to reopen the previously denied claim of service connection for a right shoulder disorder on the basis that no new and material evidence had been submitted showing a relationship to his military service.  

7.  Evidence received after the December 1991 denial, particularly the October 2012 positive medical opinions from Drs. J.M. and C.M., relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a compensable rating for a fracture of the right radius by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a compensable rating for a fracture of the right fifth metacarpal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The RO's November 1980 denial of service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

4.  Evidence received since the final November 1980 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

6.  The RO's December 1991 denial of the petition to reopen the previously denied claim of service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).
7.  Evidence received since the final December 1991 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons set forth in the findings of fact, the Board is reopening the previously denied claims and granting service connection for a left shoulder disorder.  As the remaining service connection issues are being remanded, this analysis will focus on the increased rating claims being withdrawn.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of compensable ratings for fractures of the right radius and right fifth metacarpal.  See September 2012 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of compensable ratings for fractures of the right radius and right fifth metacarpal and they are dismissed.


ORDER

The appeal of entitlement to a compensable rating for a fracture of the right radius is dismissed.

The appeal of entitlement to a compensable rating for a fracture of the right fifth metacarpal is dismissed.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened.  

Entitlement to service connection for left shoulder arthritis is granted.

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened.  


REMAND

As discussed in the findings of fact, the Board has reopened the previously denied claim of service connection for a right shoulder disorder.  As the RO has not addressed the merits of the underlying service connection issue, a remand is necessary for the RO to readjudicate the Veteran's claim.  

Regarding the remaining issues on appeal, the Veteran asserts that he set foot in the Republic of Vietnam when he went ashore to get supplies while stationed on board the USS Coral Sea.  T. at 5-6.  The Board finds the Veteran credible that he left the ship for supplies; however, the evidence does not confirm that the USS Coral Sea was in the vicinity of Vietnam when the Veteran was stationed on it from February 1974 to March 1975.  Therefore, a remand is necessary to determine this information.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. J.M., Dr. C.M., and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Request ship records and deck logs of the USS Coral Sea for the time period from February 1974 to March 1975 from the appropriate military records facility.

3.  Then, accord the Veteran an appropriate VA examination to determine whether the Veteran has Parkinson's disease.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

If the evidence obtained pursuant to directive number two above does not substantiate the Veteran's exposure to herbicides, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed Parkinson's disease is related to the Veteran's military service.  

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


